Title: To Thomas Jefferson from Gilbert Merritt, 30 June 1821
From: Merritt, Gilbert
To: Jefferson, Thomas


 Sir
New York
30th June 1821
I have taken the liberty (By this days mail) to transmit to You the fourth  number of a True American paper, which we have very recently establish in this City, and which shall be dedicated to the support of our Republican institutions, and the union of the American States—Fully persuaded (that, it will meat Your approbation—Be assured Sir, that Your name is held by myself, as well as all other Americans in Greatfull rememberance, Most RespectfullyYour Friend and Humble ServtGilbert Merritt